EXHIBIT (17)(a)(i) Eaton Vance Hawaii Municipals Fund Eaton Vance Insured Municipals Fund Eaton Vance Kansas Municipals Fund Mutual funds providing tax-exempt income Prospectus Dated June 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges 15 Investment Objectives & Principal Policies and Risks 9 Redeeming Shares 17 Management and Organization 11 Shareholder Account Features 18 Valuing Shares 12 Tax Information 19 Purchasing Shares 12 Financial Highlights 21 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in an Eaton Vance Municipals Funds. You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and, in the case of the Hawaii Fund and Kansas Fund, from particular state taxes. Under normal market circumstances, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from such taxes. The Hawaii Fund and Kansas Fund primarily invest in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. The Insured Fund primarily invests in municipal obligations that are insured as to principal and interest payments by insurers having a claims-paying ability rated at least investment grade, provided that at least 50% of such assets is invested in obligations insured by insurers having a claims-paying ability rated at least A. Each Fund normally acquires municipal obligations with maturities of ten years or more. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. A portion of the Insured and Hawaii Funds distributions generally will be subject to the federal alternative minimum tax. Principal Risk Factors Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates rise, the value of Fund shares typically will decline. A Funds yield will also fluctuate over time. The Hawaii and Kansas Funds invest a significant portion of assets in obligations of issuers located in a single state and are sensitive to factors affecting that state, such as changes in the economy, decreases in tax collection or the tax base, legislation which limits taxes and changes in issuer credit ratings. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares, as a general matter, may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominately speculative. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. As non-diversified funds, each Fund may invest a larger portion of their assets in the obligations of a limited number of issuers than may a diversified fund. This makes each Fund more susceptible to adverse economic, business or other developments affecting such issuers. Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. No Fund is a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Eaton Vance Hawaii Municipals Fund The Hawaii Funds investment objective is to provide current income exempt from regular federal income tax and Hawaii state individual income taxes. The Board of Trustees of the Hawaii Fund has voted to recommend that shareholders approve the merger of the Hawaii Fund into Eaton Vance National Municipals Fund (the "National Fund"), a diversified national municipal bond fund with substantially similar investment objectives and policies to the Fund (with the exception of policies to avoid particular state income taxes). Shareholders of the Fund will be asked to approve the merger at a special meeting scheduled to be held on September 25, 2009. If approved, the Fund will transfer its assets to the National Fund in exchange for shares of the National Fund, and the National Fund will assume the liabilities of the Fund. Immediately following this exchange, which will be effected on the basis of the relative net asset value of the Fund, the Fund will distribute shares of National Fund to its shareholders pro rata in liquidation of the Fund. Performance Information. The following bar chart and table provide information about the Hawaii Funds performance for each calendar year through December 31, 2008. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to two national indices of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 5.72% for the quarter ended December 31, 2000, and the lowest quarterly return was 9.87% for the quarter ended December 31,2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to March 31, 2009) was 6.89%. For the 30 days ended January 31, 2009, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 40.36%) for Class A shares were 3.84% and 6.44%, respectively, for Class B shares were 3.44% and 5.77%, respectively, and for Class C shares were 3.56% and 5.97%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 21.34% 2.52% 1.13% Class B Return Before Taxes 21.99% 2.58% 0.88% Class B Return After Taxes on Distributions 22.00% 2.61% 0.85% Class B Return After Taxes on Distributions and the Sale of Class B Shares 13.10% 1.58% 1.34% Class C Return Before Taxes 18.74% 2.26% 0.88% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 2.47% 2.71% 4.26% Barclays Capital Long (22+) Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 14.68% 0.82% 3.35% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. The Class C performance shown above for the period prior to October 1, 2007 is the performance of Class B shares, adjusted for the sales change that applies to Class C (but not adjusted for any other differences in the expenses of the two classes). Barclays Capital Municipal Bond Index (formerly, Lehman Brothers Municipal Bond Index) is an unmanaged index of municipal bonds. Barclays Capital Long (22+) Municipal Bond Index (formerly Lehman Brothers Municipal Bond Long 22+ Index) is the long bond component of the Barclays Capital Municipal Bond Index. Investors cannot invest directly in an Index. (Source for Barclays Capital Municipal Bond Index and Barclays Capital Long (22+) Municipal Bond Index is Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 3 Hawaii Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses are stated as a percentage of the Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of the Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) Class A Class B Class C (expenses that are deducted from Fund assets) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Management Fees 0.15% 0.15% 0.15% Maximum Deferred Sales Charge (Load) (as a percentage of the Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Other Expenses (total including Interest Expense) (1) % % % Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Interest Expense 0.14% 0.14% 0.14% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.07% 1.81% 1.82% (1) Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A shares $579 $799 $1,037 $1,719 Class B shares* $684 $969 $1,180 $1,932 Class C shares $285 $573 $985 $2,137 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A shares $579 $799 $1,037 $1,719 Class B shares* $184 $569 $980 $1,932 Class C shares $185 $573 $985 $2,137 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 4 Eaton Vance Insured Municipals Fund The Insured Funds investment objective is to provide current income exempt from regular federal income tax. Performance Information. The following bar chart and table provide information about the Insured Funds performance for each calendar year through December 31, 2008. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to two national indices of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 6.25% for the quarter ended December 31, 2000, and the lowest quarterly return was 8.42% for the quarter ended September 30, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to March 31, 2009) was 7.70%. For the 30 days ended January 31, 2009, the SEC yield and SEC tax-equivalent yield (assuming a federal income tax rate of 35.00%) for Class A shares were 4.24% and 6.52%, respectively, for Class B shares were 3.69% and 5.68%, respectively, and for Class C shares were 3.76% and 5.78%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 21.15% 2.45% 1.32% Class B Return Before Taxes 21.91% 2.55% 1.06% Class B Return After Taxes on Distributions 21.91% 2.55% 1.05% Class B Return After Taxes on Distributions and the Sale of Class B Shares 12.97% 1.50% 1.54% Class C Return Before Taxes 18.74% 2.20% 1.07% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 2.47% 2.71% 4.26% Barclays Capital Long (22+) Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 14.68% 0.82% 3.35% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B and Class C. The Class C performance shown above for the period prior to June 2, 2006 is the performance of Class B shares, adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes). Barclays Capital Municipal Bond Index (formerly, Lehman Brothers Municipal Bond Index) is an unmanaged index of municipal bonds. Barclays Capital Long (22+) Municipal Bond Index (formerly Lehman Brothers Municipal Bond Long 22+ Index) is the long bond component of the Barclays Capital Municipal Bond Index. Investors cannot invest directly in an Index. (Source for Barclays Capital Municipal Bond Index and Barclays Capital (Long 22+) Municipal Bond Index is Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Insured Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses are stated as a percentage of the Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of the Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) Class A Class B Class C (expenses that are deducted from Fund assets) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Management Fees 0.23% 0.23% 0.23% Maximum Deferred Sales Charge (Load) (as a percentage of the Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Other Expenses (total including Interest Expense) (1) % % % Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Interest Expense 0.17% 0.17% 0.17% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.07% 1.82% 1.81% (1) Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A shares $579 $799 $1,037 $1,719 Class B shares* $685 $973 $1,185 $1,940 Class C shares $284 $569 $980 $2,127 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A shares $579 $799 $1,037 $1,719 Class B shares* $185 $573 $985 $1,940 Class C shares $184 $569 $980 $2,127 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 6 Eaton Vance Kansas Municipals Fund The Kansas Funds investment objective is to provide current income exempt from regular federal income tax and Kansas state individual income taxes. Performance Information. The following bar chart and table provide information about the Kansas Funds performance for each calendar year through December 31, 2008. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to two national indices of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 6.06% for the quarter ended December 31, 2000, and the lowest quarterly return was 10.52% for the quarter ended December 31, 2008. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2008 to March 31, 2009) was 9.10%. For the 30 days ended January 31, 2009, the SEC yield and SEC tax-equivalent yield (assuming a combined state and federal income tax rate of 39.19%) for Class A shares were 3.86% and 6.35%, respectively, for Class B shares were 3.35% and 5.51%, respectively, and for Class C shares were 3.35% and 5.51%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 20.99% 2.22% 1.55% Class B Return Before Taxes 21.64% 2.28% 1.31% Class B Return After Taxes on Distributions 21.64% 2.28% 1.31% Class B Return After Taxes on Distributions and the Sale of Class B Shares 12.88% 1.31% 1.72% Class C Return Before Taxes 18.46% 1.95% 1.31% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 2.47% 2.71% 4.26% Barclays Capital Long (22+) Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 14.68% 0.82% 3.35% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable CDSC for Class B and Class C. The Class C performance shown above for the period prior to June 2, 2006 is the performance of Class B shares, adjusted for the sales charge that applies to Class C shares (but not adjusted for any other differences in the expenses of the two classes). Barclays Capital Municipal Bond Index (formerly, Lehman Brothers Municipal Bond Index) is an unmanaged index of municipal bonds. Barclays Capital Long (22+) Municipal Bond Index (formerly Lehman Brothers Municipal Bond Long 22+ Index) is the long bond component of the Barclays Capital Municipal Bond Index. Investors cannot invest directly in an Index. (Source for Barclays Capital Municipal Bond Index and Barclays Capital Long (22+) Municipal Bond Index is Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 7 Kansas Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses are stated as a percentage of the Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of the Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) Class A Class B Class C (expenses that are deducted from Fund assets) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Management Fees 0.21% 0.21% 0.21% Maximum Deferred Sales Charge (Load) (as a percentage of the Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Other Expenses (total including Interest Expense) (1) % % % Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Interest Expense 0.06% 0.06% 0.06% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 0.83% 1.58% 1.58% (1) Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A shares $556 $727 $914 $1,452 Class B shares* $661 $899 $1,060 $1,677 Class C shares $261 $499 $860 $1,878 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A shares $556 $727 $914 $1,452 Class B shares* $161 $499 $860 $1,677 Class C shares $161 $499 $860 $1,878 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 8 Investment Objectives & Principal Policies and Risks The investment objective of each Fund is to provide current income exempt from regular federal income tax and, in the case of the Hawaii Fund and Kansas Fund, from particular state taxes. Each Fund seeks to achieve its objective by investing primarily (i.e., at least 80% of its net assets during periods of normal market conditions) in municipal obligations, the interest on which is exempt from regular federal income tax and from the state taxes which, in accordance with the Funds investment objective, the Fund seeks to avoid. This is a fundamental policy of each Fund which only may be changed with shareholder approval. For purposes of the policy, net assets include any assets purchased with borrowings for investment purposes. Each Funds investment objective and certain other policies may be changed by the Trustees without shareholder approval. There is no present intention to make any such change and shareholders will receive at least 60 days notice of any material change in the Funds investment objective. At least 75% of the Hawaii Funds and the Kansas Funds net assets will normally be invested in municipal obligations rated at least investment grade at the time of investment (which are those rated Baa or higher by Moodys Investors Services, Inc. ("Moodys"), or BBB or higher by either Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch")) or, if unrated, determined by the investment adviser to be of at least investment grade quality. The balance of the Hawaii Funds and the Kansas Funds net assets may be invested in municipal obligations rated below investment grade and in unrated municipal obligations considered to be of comparable quality by the investment adviser. Municipal obligations rated Baa or BBB or below have speculative characteristics, while lower-quality obligations are predominately speculative. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower-rated obligations to make principal and interest payments. Lower-rated obligations also, as a general matter, may be subject to greater price volatility than higher rated obligations. No Fund will invest more than 10% of its net assets in obligations rated below B by Moodys, S&P or Fitch, or in unrated obligations considered to be of comparable quality by the investment adviser. A credit rating may have a modifier (such as plus, minus or a numerical modifier) to denote its relative status within the rating. The presence of a modifier does not change the securitys credit rating (meaning that BBB- and Baa3 are within the investment grade rating). At least 80% of the Insured Funds net assets will normally be invested in obligations that are insured as to principal and interest payments by insurers having a claims-paying ability rated at least Baa by Moodys or BBB by S&P or Fitch, provided that at least 50% of such net assets is invested in obligations insured by insurers having a claims-paying ability rated at least A by Moodys, S&P or Fitch. Ratings of Baa or higher by Moodys or BBB or higher by S&P or Fitch are considered to be of investment grade quality. The Insured Fund may invest up to 20% of its net assets in unrated obligations deemed by the investment adviser to be of investment grade quality and obligations that are uninsured. This insurance does not protect the market value of such obligations or the net asset value of the Insured Fund. The value of an obligation will be affected by the credit standing of its insurer. Municipal obligations include bonds, notes and commercial paper issued by a municipality, a group of municipalities or participants in qualified issues of tax-exempt debt for a wide variety of both public and private purposes. Municipal obligations also include municipal leases and participations in municipal leases. An issuers obligation under such leases is often subject to the appropriation by the appropriate legislative body, on an annual or other basis, of funds for the payment of the obligations. Certain municipal obligations may be purchased on a when-issued basis, which means that payment and delivery occur on a future settlement date. The price and yield of such securities are generally fixed on the date of commitment to purchase. The investment advisers process for selecting securities for purchase and sale is research intensive and emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit ratings are based largely on the rating agencys investment analysis at the time of rating and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. The interest on municipal obligations is (in the opinion of the issuers counsel) exempt from regular federal income tax. Interest income from certain types of municipal obligations generally will be subject to the federal alternative minimum tax (the AMT) for individuals. Distributions to corporate investors may also be subject to the AMT. The Insured and Hawaii Funds may not be suitable for investors subject to the AMT. The Kansas Fund will not invest in an obligation if the interest on that obligation is subject to the AMT. Although each Fund may invest in securities of any maturity, it is expected that the Fund will normally acquire securities with maturities of ten years or more at the time of investment. Many obligations permit the issuer at its option to call, 9 or redeem, its securities. As such, the effective maturity of an obligation may be less than ten years as the result of call provisions. The effective maturity of an obligation is its likely redemption date after consideration of any call or redemption features. If an issuer calls securities during a time of declining interest rates, it may not be possible to reinvest the proceeds in securities providing the same investment return as the securities redeemed. The average maturity of the Funds holdings may vary depending on market conditions. Under normal conditions, each of the Hawaii Fund and Kansas Fund invests at least 65% of its total assets in obligations issued by its respective state or its political subdivisions, agencies, authorities and instrumentalities.
